Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-900
                        Lower Tribunal No. 19-7742
                           ________________


                              Elizabeth Maya,
                                  Appellant,

                                     vs.

             Deutsche Bank National Trust Company, etc.,
                             Appellee.


     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

     Elizabeth Maya, in proper person.

     Lapin & Leichtling, LLP, and Jan T. Williams, for appellee.


Before SCALES, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.